Exhibit 10.46

FIRST AMENDMENT TO PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (the “Amendment”) is made effective
February 29, 2012 (the “Effective Date”) by and between STONEGATE PROFESSIONAL
PROPERTIES, L.P., a Texas limited partnership (“Seller”) and HC-2501 W WILLIAM
CANNON DR, LLC, a Delaware limited liability company (“Purchaser”).

RECITALS

A. Seller and Buyer entered into that certain Purchase Agreement (the
“Contract”) for a certain real property, improvements thereon, and leases
located at 2501 West William Cannon Drive, Buildings 3, 4 and 5, Austin, Texas
(the “Property”).

B. The parties have agreed to the following in connection with the Conditions
Precedent.

NOW THEREFORE, for ten dollars ($10.00) and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference. All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Contract.

2. Conditions Precedent. Section 9.05 of the Contract is amended by inserting
following after subparagraph (e).

(f) All Tenants occupying any portion of attic space shall have completely
vacated such space prior to Closing. All attic space must be free and clear of
any occupancy and in “broom clean” condition as of closing, except that such
space may be used for climate controlled or non-climate controlled storage
pursuant to the terms of the Declarations of Covenants, Conditions and
Restrictions recorded at document #2004233570, as amended.

3. Ratification. Except as modified hereby, all terms and conditions of the
Agreement remain in full force and effect and are hereby ratified and confirmed.

4. Counterparts. This Amendment may be executed in one or more counterparts and
transmitted via facsimile, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
effective as of the Effective Date.

 

WITNESSES:    PURCHASER:

/s/April Tutor                                             

April Tutor

 

/s/ Elizabeth Fay                                        

Elizabeth Fay

  

HC-2501 W WILLIAM CANNON DR, LLC, a Delaware limited liability company

 

By:  Carter Validus Operating Partnership, LP, a Delaware limited partnership

 

By:  Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its
General Partner

 

By: /s/ John Carter                                

      John Carter

      CEO

  

SELLER:

 

STONEGATE PROFESSIONAL PROPERTIES,

L.P., a Texas limited partnership

 

  

By:  Stonegate Professional Properties Management, L.L.C., a Texas limited
liability company, its general partner

 

By: /s/ Matt McCarthy                                

      Matt McCarthy

      Manager

 

2